Citation Nr: 1731741	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date prior to November 17, 2008 for service connection for peyronie's disease with erectile dysfunction.

2. Entitlement to an initial compensable rating for peyronie's disease with erectile dysfunction prior to February 27, 2009, and to an initial rating in excess of 20 percent thereafter, to include consideration on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), in which the Veteran was granted service connection for erectile dysfunction, rated as noncompensably disabling, effective November 17, 2008.  After receiving additional medical evidence regarding the rating and effective date, the rating claim was again denied in a July 2009 rating decision, and the Veteran noted his disagreement with the effective date and rating assigned in a February 2010 and March 2010, respectively.

The Veteran had requested a videoconference hearing at the VA Medical Center in Lebanon, Pennsylvania; in March 2017 he Veteran withdrew this request.


FINDINGS OF FACT

1. The previous denial of the Veteran's claims for service connection for erectile dysfunction in June 2006 is final.

2. The Veteran's claim for service connection for erectile dysfunction was received in November 2008, at which time the Veteran had a diagnosis of erectile dysfunction.

3. Prior to February 27, 2009, the Veteran experienced loss of erectile power, but there are not contemporaneous reports of penile deformity, and extraschedular consideration is not warranted.

4.  Since February 27, 2009, the Veteran experienced loss of erectile power with penile deformity, but not painful erections or other symptoms not contemplated by the rating criteria, and extraschedular consideration is not warranted.

CONCLUSIONS OF LAW

1. The criteria for an effective date prior to November 17, 2008 for service connection for peyronie's disease with erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.400 (2016).

2. Prior to February 27, 2009, the criteria for an initial compensable rating for peyronie's disease with erectile dysfunction were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.123, 4.115b, Diagnostic Code (DC) 7522 (2016).

3. Since February 27, 2009, the criteria for an initial rating in excess of 20 percent for peyronie's disease with erectile dysfunction have not been met.  38 U.S.C.A.   §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.123, 4.115b, DC 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

The Veteran maintains that an effective date prior to November 17, 2008 for service connection for peyronie's disease with erectile dysfunction based on his diagnosis of erectile dysfunction in September 2004.

Typically, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84   (2009); see 38 C.F.R. § 3.155 (2014).  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the veteran's claims were filed.

The Veteran's previous claim for service connection for erectile dysfunction was denied in June 2006, and he received notice of the denial in the same month.  Thereafter, nothing further was received regarding the claim for service connection for erectile dysfunction until November 17, 2008, when the Veteran filed the underlying service connection claim in this case.  Therefore, the June 2006 denial of the Veteran's claim is final.   38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.   Thus, an earlier effective date related to that claim is not viable.

The Veteran does not allege clear and unmistakable error (CUE) in the June 2006 rating decision, nor has such issue been reasonably raised by the record.

The Veteran's November 2008 claim was thus a claim to reopen (which VA effectively did in granting service connection).  Thus, the earliest possible effective date for service connection for peyronie's disease with erectile dysfunction is November 17, 2008, the date on which he filed the claim for service connection for erectile dysfunction which underlies this appeal.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r); see Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005) and Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005)).

The Board notes the seeming inconsistency with an effective date in November 2008 when the condition was first diagnosed in September 2004.  However, as outlined above, when a Veteran files a claim for service connection at which time he has a diagnosis for the condition for which he seeks compensation, the effective date assigned is typically the date he filed his claim, regardless of when the claimed condition was first diagnosed.  The Board is bound to follow these laws set by Congress and associated regulations promulgated by VA.

Therefore, the criteria for an effective date earlier than November 17, 2008, for the grant of service connection for peyronie's disease with erectile dysfunction is not met and the benefit-of-the-doubt doctrine does not apply as the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claim

The Veteran claims that the ratings assigned for peyronie's disease with erectile dysfunction throughout the claims period have not reflected the severity of his symptoms.  He also requests that the Board refer the claim for extraschedular consideration.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's peyronie's disease with erectile dysfunction has been rated under 38 C.F.R. § 4.115b, DC 7522, which provides for a 20 percent rating for penis deformity with loss of erectile power.

The Court has held that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  If so, the Board must next determine whether the disability picture exhibits other related factors, such as those provided by the regulation as "governing norms," which render applying the schedular criteria impractical.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321 (b)(1) (listing "related factors as marked interference with employment or frequent periods of hospitalization").  If other related factors are present, the Board must then refer the case to the Under Secretary or the Director to determine whether, "to accord justice," the disability picture requires the assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321 (b)(1).  Each of these three elements, or steps, must be met before an extraschedular rating may be assigned.  Anderson v. Shinseki, 23 Vet. App. 423, 426-27 (2009). 

The Court has also stated that a manageable judicial standard does not require absolute clarity and, in the case of an extraschedular rating, the standard is "average impairment in earning capacity."  See Kuppamala v. McDonald, 27 Vet. App. 447, 454 (2015).

In support of his claim, the Veteran has submitted medical literature which notes that peyronie's disease as the development of fibrous tissue, called plaques, developing within the penile shaft.  The areas where plaques are have less blood flow and will not swell as the normal spongy areas and a curvature toward the side containing plaques develops when erect.  Sometimes this deformity can make sexual intercourse difficult or impossible, and pain with erections is possible.

During an April 2009 VA examination for diabetes, a diagnosis of peyronie's disease was noted.  No earlier diagnosis of peyronie's disease, or report of penile deformity appears to be of record.

On the March 2010 VA examination report, it is noted that the Veteran reported that his erectile dysfunction had gotten progressively worse.  He used 1200 units of Vitamin E daily to treat his erectile dysfunction and could not achieve ejaculation.  His testicles were 2/3 of their normal size and of a soft consistency.  No deformity was noted.

At a March 2011 examination, demonstrable palpable plaque along the dorsal aspect of the penis was noted.  It was also noted that the Veteran stopped working as a truck driver due to his cardiac condition.

At an April 2013 VA examination, diagnoses of erectile dysfunction and non-service connected prostate hypertrophy (BHP) were noted.  The Veteran was not able to achieve an erection sufficient for penetration without medication.  No penile deformities were noted.  The testicles were not examined, as they were said not to be relevant to the identified conditions, and the prostate was not examined per the Veteran's request.

A compensable rating prior to February 27, 2009 is not warranted as there was no indication in the record of a diagnosis of peyronie's disease, which caused the penile deformity, prior to that date.  At that time, the Veteran was reported to have only loss of erectile power, for which the code does not provide a compensable rating; however, such symptomatology is considered by the rating code.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016).

The Board concludes that the 20 percent rating assigned since February 27, 2009, takes into consideration, the Veteran's loss of erectile power and penile deformity.  As noted above, the medical literature submitted by the Veteran describes the deformity due to the formation of plaques in the penile tissue which is the hallmark of peyronie's disease.  No other symptoms, such as painful with erections, have been reported, and referral for extraschedular consideration is not warranted.  Further, as noted by the VA examiner, and not refuted by any evidence in the record, testicle size and consistency are not associated with the service-connected disability at issue in this case. Even if additional symptoms not contemplated by the rating code are present, there is no indication that peyronie's disease with erectile dysfunction have caused marked interference with employment or frequent hospitalizations, as the evidence of record demonstrates that the Veteran had to stop working as a truck driver due to a cardiac condition.

While the Veteran may believe that his current symptomatology is not reflected in the rating assigned, unfortunately this belief is not reflected in the medical examinations and reports which are the most competent, credible, and probative evidence of record.

In denying the claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating, to include on an extraschedular basis, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

An effective date prior to November 17, 2008 for peyronie's disease with erectile dysfunction is denied.

Prior to February 27, 2009, an initial compensable rating for peyronie's disease with erectile dysfunction is denied.

Since February 27, 2009, an initial rating in excess of 20 percent for peyronie's disease with erectile dysfunction is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


